Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 1 of 15 PageID #:7




               EXHIBIT 1
                                                 Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 2 of 15 PageID #:8

                                                                                                                                 FILED
                                                                                                                                 7/16/2021 4:07 PM
                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         IRIS Y. MARTINEZ
                                                                 COUNTY DEPARTMENT, LAW DIVISION                                 CIRCUIT CLERK
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                                                                                                                 2021L007242
                                            KIRK MCFIELD,                                 )
                                                                                          )                                      14076909
                                                                   Plaintiff,             )
                                                                                          )            2021L007242
                                                   vs.                                    )      No.
                                                                                          )
                                            FORD MOTOR COMPANY, a Delaware                )
                                            corporation, and ROBERT DENARDO,              )
                                                                                          )
                                                                   Defendants.            )

                                                                           VERIFIED COMPLAINT AT LAW

                                                   Kirk McField, by his attorneys, Broida and Nichele, Ltd., for his Verified Complaint at Law

                                            against Ford Motor Company, a Delaware corporation, and Robert Denardo, states:

                                                                         FACTS COMMON TO ALL COUNTS

                                            A.     Nature of Action.

                                                   1.      Kirk McField (“McField”) was employed by Ford Motor Company (“Ford”) until

                                            November 10, 2020. On or about October 27, 2020, McField’s supervisor, Robert Denardo

                                            (“Denardo”) ordered McField to falsify welding reports that were generated to protect public safety.

                                            McField refused and Denardo falsely informed the human resource department at the Ford

                                            assembly plant that McField had assaulted him. Upon reporting Denardo’s demand that McField

                                            falsify the safety documents to the human resource department, McField was fired supposedly

                                            because he had “touched” Denardo. McField brings this action alleging retaliatory discharge after

                                            reporting Denardo’s demand that he falsify reports (Count I) and for defamation (Count II).

                                            B.     The Parties.

                                                   2.      McField currently resides in Calumet City, Illinois, and was employed as an

                                            electrician by Ford at its assembly plant located at the commonly known address of 12600 S.

                                            Torrence Avenue, Chicago, Illinois, from April 23, 2012 through November 10, 2020.
                                                 Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 3 of 15 PageID #:9



                                                    3.      Ford is a Delaware corporation that is in the business of manufacturing automobiles.

                                            Ford owns and operates an assembly manufacturing plant located at 12600 S. Torrence Avenue,
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                            Chicago, Cook County, Illinois.

                                                    4.      On information and belief, Denardo resides in Cook County, and at all times

                                            pertinent, was a supervisor at the Ford assembly plant, located in Chicago, Illinois.

                                            C.      Jurisdiction and Venue.

                                                    5.      Jurisdiction is proper in this Court pursuant to 735 ILCS 5/2-209 because McField

                                            and Denardo are residents of the State of Illinois, Ford operates an assembly plant in the State of

                                            Illinois, and the facts giving rise to claims alleged herein occurred in the state.

                                                    6.      Venue is appropriate in this Court pursuant to 735 ILCS 5/2-101 because Denardo

                                            resides in Cook County, Illinois, Ford operates an assembly plant in Cook County, Illinois, and all

                                            the facts giving rise to this suit took place within the county.

                                            D.      Denardo demands McField falsify report.

                                                    7.      On April 23, 2012, McField was hired by Ford as an electrician in its assembly plant

                                            located in Chicago, Illinois.

                                                    8.      McField’s duties included: to run the roof line production line; to observe and

                                            facilitate any corrections needed to maintain production schedules; to notify and call any problems

                                            that would impede production of vehicles; to monitor welding robots, sealer applying robots and

                                            roofing robots; and to upkeep and maintain that area.

                                                    9.      At all times pertinent from the time that he was hired until his termination on

                                            November 10, 2020, McField was a stellar employee and satisfactorily performed his job duties.

                                                    10.     On or about October 27, 2020, McField’s direct supervisor was Denardo.




                                                                                                 2
                                                 Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 4 of 15 PageID #:10



                                                    11.     On or about October 27, 2020, Denardo approached McField and instructed him to

                                            backdate certain welding reports that were generated to monitor automated robots performing
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                            welding functions within the plant.

                                                    12.     The welding reports are supposed to be generated each month and reflect the data

                                            from the automated welding robots to ensure that the robots are welding pursuant to required

                                            strength and specifications. The welding reports are generated each month and are supposed to be

                                            reviewed by Denardo to ensure that the robots are operating properly and that the welding is being

                                            completed according to the appropriate specifications.

                                                    13.     The welding reports are vital to ensure the automobiles are being manufactured to

                                            the appropriate safety standards.

                                                    14.     On information and belief, on October 27, 2020, Denardo had not reviewed or

                                            signed off on the welding reports for several months. Thus, at that time, he instructed McField to

                                            sign the reports and to backdate them to falsify the documents to reflect that they had been

                                            reviewed in a timely manner when they had not.

                                                    15.     On information and belief, prior to approaching McField, Denardo had attempted to

                                            have other electricians falsify the reports, but those electricians refused.

                                                    16.     McField also refused to falsify the report and informed Denardo that he would be

                                            informing human resources about Denardo’s instruction for him to do so.

                                            E.      Denardo falsely accuses McField of assulting him.

                                                    17.     Before McField could inform the human resource department about Denardo’s

                                            instruction for him to falsify the welding reports, McField was contacted by the human resource

                                            department and informed that Denardo had accused McField of head-butting him.

                                                    18.     Denardo’s accusation was false, and at no time prior, had McField touched Denardo

                                            in any way.


                                                                                                 3
                                                Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 5 of 15 PageID #:11



                                                   19.     Apparently, before McField could report Denardo for instructing him to falsify the

                                            welding reports, Denardo had immediately rushed to the human resource department to falsely
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                            accuse McField of head-butting him in order to prevent McField from reporting Denardo’s

                                            misconduct.

                                                   20.     Upon being contacted by the human resource department, McField immediately

                                            reported Denardo’s instruction that he falsify the welding reports.

                                                   21.     As a result of Denardo’s false accusation, McField was suspended, and on November

                                            10, 2020, McField was informed by the human resource department that his employment had been

                                            terminated.

                                                                                      COUNT I
                                                               (Retaliatory Discharge – Common Law Whistle Blowing)

                                                   1-21.   The allegations in paragraphs 1 through 21 are re-alleged as paragraphs 1 through 21

                                            of Count I.

                                                   22.     On November 10, 2020, McField was discharged from his employment at Ford.

                                                   23.     His discharge was in retaliation for refusing to falsify the welding reports and

                                            reporting Denardo’s instruction for him to do so.

                                                   24.     At all times McField was performing his job duties in a satisfactory manner.

                                                   25.     McField did not at any time come in contact with or physically touch Denardo, and

                                            Denardo’s allegation was untrue. Thus, the alleged reason for McField’s termination was pretext for

                                            retaliatory discharge for the reporting of Denardo’s instruction for McField to falsify documents.

                                                   26.     McField’s discharge violated a clear mandate of public policy in that the welding

                                            reports ensure that automobiles are manufactured correctly to ensure the safety of customers who

                                            purchase the automobiles and drive them and others on the road. The failure to review the welding

                                            reports to ensure that all welding specifications are being complied with, potentially allows for



                                                                                                4
                                                Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 6 of 15 PageID #:12



                                            automobiles not manufactured properly to be sold and has the potential of adversely affecting the

                                            health and safety of drivers of those automobiles and others on the road.
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                                    27.     As a direct and proximate result of Ford’s retaliatory discharge, McField has suffered

                                            injuries, including but not limited to, pain, suffering, emotional distress and mental anguish, loss of

                                            normal life, loss of employment, lost wages, lost benefits, attorney’s fees and court costs and other

                                            compensation.

                                                    28.     The conduct of Ford was so outrageous that an award of compensatory damages is

                                            inadequate and punitive damages should be awarded to punish Ford for its misconduct.

                                                     WHEREFORE, Kirk McField prays for judgment in his favor and against Ford Motor

                                            Company, a Delaware corporation, for: (a) all back pay, front pay, lost benefits, and compensation

                                            for his out-of-pocket damages and losses and the emotional stress and mental anguish in an amount

                                            in excess of $50,000.00; (b) punitive damages in an award in excess of $100,000.00; and (c) any other

                                            relief this Court deems equitable and just.

                                                                                      COUNT II
                                                                         (Defamation Against Ford and Denardo)

                                                    1-28.   The allegations in paragraphs 1 through 28 of Count I are re-alleged as paragraphs 1

                                            through 28 of Count II.

                                                    29.     On or about October 27, 2020, Denardo told the human resource department and

                                            McField’s coworkers that McField had head-butted him.

                                                    30.     Such statement was untrue and false, and was made with the sole intention of

                                            impeding McField in reporting Denardo’s demand that he falsify the welding reports.

                                                    31.     Further, Denardo’s statements to the human resource department and McField’s

                                            coworkers were defamatory per se as the statements imputed (1) that McField was unable to perform

                                            or lacked integrity in performing his employment duties, and (2) that he lacked the ability or

                                            otherwise prejudiced him in his profession.
                                                                                              5
                                                Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 7 of 15 PageID #:13



                                                    32.     The statements made by Denardo were not privileged, were untrue, and made with

                                            the direct intention to injure Denardo or were made with reckless disregard of McField’s rights and
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                            of the consequences that were a result to him.

                                                    33.     At all times Denardo was acting within the scope of his employment at Ford.

                                                    34.     As a direct and proximate result of Denardo’s defamation, McField has suffered

                                            injuries, including but not limited to, pain, suffering, emotional distress and mental anguish, loss of

                                            normal life, loss of employment, lost wages, lost benefits, attorney’s fees and court costs and other

                                            compensation.

                                                    35.     The conduct of Denardo and Ford was so outrageous that an award of

                                            compensatory damages is inadequate and punitive damages should be awarded to punish Denardo

                                            and Ford for their misconduct.

                                                     WHEREFORE, Kirk McField prays for judgment in his favor and against Ford Motor

                                            Company, a Delaware corporation, for: (a) all back pay, front pay, lost benefits, and compensation

                                            for his out-of-pocket damages and losses and the emotional stress and mental anguish in an amount

                                            in excess of $50,000.00; (b) punitive damages in an award in excess of $100,000.00; and (c) any other

                                            relief this Court deems equitable and just.

                                                                                                       KIRK MCFIELD,



                                                                                             By:       /s/ Joseph K. Nichele
                                                                                                       One of His Attorneys




                                                                                                   6
                                                Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 8 of 15 PageID #:14



                                            Under penalties of perjury as provided by law pursuant to section 1-109 of the Code of Civil
                                            Procedure, the undersigned certifies that pursuant to Illinois Supreme Court Rule 222(b), the total of
                                            money damages sought by Plaintiff exceeds $50,000.00.
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                                                                                   /s/ Joseph K. Nichele
                                                                                                  Joseph K. Nichele




                                                                                              7
                                                 Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 9 of 15 PageID #:15




                                                  L' ndcr penalti es of perjury as provide d by law pursua nt to
                                                                                                                      section t-109 of the C:ode of Civil of
                                                 Pcoced ure, the unders igned certlfie s that the that ',h': st8.tem
                                                                                                                     ents set forth tn this instrum ent arc true
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                                 and_ correct except a5 to matt"2rs therein stated lo be on
                                                                                                                     lnforrnaci(">n and bcllcf and as to 3uch
                                                 matters , the unders igned cert1fies as aforesa 1d that he verily
                                                                                                                   bel1cTcs the same tc) be true.




                                             Bro1da 8 n d i'--i 1chele, I.,td.
                                             F_n0ald j. Broida
                                            _I     h I<: N1chek
                                            _\tco_cneys for P121t1!~lft-
                                             12:i0 Last Diehl Road, 5uitc l0i5
                                            ;,'I          fllinoi,; 60563
                                            (630) :?-k'i-151:i



                                            .\ttv. L'•io_ ~9085
                                                          Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 10 of 15 PageID #:16
                                            Civil Action Cover Sheet - Case Initiation                                        (12/01/20) CCL 0520

                                                           IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                                                    FILED
                                                                  COUNTY DEPARTMENT, LAW DMSION                                                             7/16/2021 4:07 PM
                                                                                                                                                            IRIS Y. MARTINEZ
                                            KIRK MCFIELD,                                                                                                   CIRCUIT CLERK
                                                                                                                                                            COOK COUNTY, IL
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                                                                                                                                            2021L007242
                                                                                   v.                                                                       14076909
                                            FORD MOTOR COMPANY, a Delaware corporation,
                                            and ROBERT DENARDO                                                                     No.       2021L007242

                                                CML ACTION COVER SHEET - CASE INITIATION
                                            A Civil Action Cover Sheet - Case Initiation shall be filed with the
                                            complaint in all civil actions. The information contained herein
                                            is for administrative purposes only and cannot be introduced into
                                            evidence. Please check the box in front of the appropriate case
                                            type which best characterizes your action. Only one (1) case type
                                            may be checked with this cover sheet.
                                            Jury Demand D Yes D No
                                            PERSONAL INJURY/WRONGFUL DEATH
                                            CASE TYPES:                                                                                         (FILE STAMP)
                                                •027 Motor Vehicle                                                 COMMERCIAL LITIGATION
                                                •040 Medical Malpractice
                                                                                                                    CASE TYPES:
                                                •047 Asbestos
                                                                                                                       D 002 Breach of Contract
                                               D 048 Dram Shop
                                                                                                                       D 070 Professional Malpractice
                                                •049 Product Liability
                                                                                                                              (other than legal or medical)
                                               D 051 Construction Injuries
                                                                                                                       D 071 Fraud (other than legal or medical)
                                                     (including Structural Work Act, Road
                                                                                                                       D 072 Consumer Fraud
                                                     Construction Injuries Act and negligence)
                                                                                                                       D 073 Breach of Warranty
                                                •052 Railroad/PELA
                                                                                                                       D 07 4 Statutory Action
                                               D 053 Pediatric Lead Exposure
                                                                                                                              (Please specify below.**)
                                               D 061 Other Personal Injury/Wrongful Death
                                                                                                                       D 075 Other Commercial Litigation
                                                •063 Intentional Tort
                                                                                                                              (Please specify below.**)
                                                •064 Miscellaneous Statutory Action
                                                                                                                       ~ 076 Retaliatory Discharge
                                                     (Please Specify Below""*)
                                                •065 Premises Liability
                                                                                                                   OTHER ACTIONS
                                               D 078 Fen-phen/Redux Litigation
                                                •199 Silicone Implant                                              CASE TYPES:
                                                                                                                      D 062 Property Damage
                                            TAX & MISCELLANEOUS REMEDIES                                              D 066 Legal Malpractice
                                            CASE TYPES:                                                                  •
                                                                                                                        077 Libel/Slander
                                               D 007 Confessions of Judgment                                          D 079 Petition for Qualified Orders
                                               D 008 Replevin                                                         D 084 Petition to Issue Subpoena
                                                •   009 Tax                                                           D 100 Petition for Discovery
                                                D   O15 Condemnation                                               **
                                                D   017 Detinue
                                                D   029 Unemployment Compensation
                                                D   031 Foreign Transcript                                                         lawyers@broida-law.com
                                                                                                                    Primary Email: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                D   036 Administrative Review Action
                                                D   085 Petition to Register Foreign Judgment                      Secondary Email: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                D   099 All Other Extraordinary Remedies
                                            By: _Joseph
                                                  _ _ _K.   _Nichele
                                                              _ _ _ _ _ _ _ _ _ _ _ __                             Tertiary Email: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                   (Attorney)                 (Pro Se)

                                            Pro Se Only: D I have read and agree to the terms of the Clerk's O ice Electronic Notice Policy and choose to opt in to electronic notice
                                            form the Clerk's Office for this case at this email address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                       IRIS Y. MARTINEZ, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                                                               Page 1 of 1
                                              Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 11 of 15 PageID #:17

                                                                                                                                             FILED
                                                                                                                                             7/16/2021 4:07 PM
                                                                                                                                             IRIS Y. MARTINEZ
                                                                                                                                             CIRCUIT CLERK
                                                                                                                                             COOK COUNTY, IL
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                                                                                                                             2021L007242

                                                                                                                                             14076909

                                            2120 - Served                     2121 - Served              2620 - Sec. of State
                                            2220 - Not Served                 2221- Not Served           2621-Alias Sec of State
                                            2320 - Served By Mail             2321 - Served By Mail
                                            2420 - Served By Publication      2421 - Served By Publication
                                            Summons - Alias Summons                                                   (03/15/21) CCG 0001 A

                                                            IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                            Name all Parties



                                             KIRK MCFIELD
                                                                                     Plaintiff(s)
                                                                    V.                                            2021L007242
                                             FORD MOTOR COMPANY,                                     Case No.
                                             a Delaware corporation, and
                                             ROBERT DENARDO
                                              Ford Motor Company and               Defendant(s)
                                              Robert Denardo, c/o
                                              C T Corporation System
                                              208 SO LaSalle St., Suite 814
                                              Chicago, IL 60604
                                                                    Address of Defendant(s)
                                            Please serve as follows (check one):    <- Certified Mail       e   Sheriff Service   (- Alias
                                                                                          SUMMONS
                                            To each Defendant:
                                            You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
                                            You are summoned and required to file your appearance, in the office of the clerk of this court,
                                            within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
                                            judgment by default may be entered against you for the relief asked in the complaint.
                                                                 THERE IS A FEE TO FILE YOUR APPEARANCE.
                                            FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
                                            for filing your appearance/answer. To file your appearance/answer YOU DO NOT NEED
                                            TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                                            answer. You can download an Appearance form at http://www.illinoiscourts.gov/Forms/
                                            approved/procedures/appearance.asp. After completing and saving your Appearance form, you can
                                            electronically file (e-File) it with the circuit clerk's office.

                                                          Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                               cookcountyclerkofcourt.org
                                                                                              Page 1 of 3
                                                       Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 12 of 15 PageID #:18

                                            Summons-Alias Summons                                                                                    (03/15/21) CCG 0001 B
                                            E-FILING: E-filing is now mandatory with limited exemptions. To e-File, you must first create an account with
                                            an e-Filing service provider. Visithttp://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
                                            service provider.
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                            If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
                                            your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
                                            person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
                                            FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about
                                            defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
                                            www.illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
                                            COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to
                                            the clerk's office. You can also call or email the clerk's office to request your next court date. You will need to
                                            provide your case number OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
                                            will also need to provide the Defendant's birthdate.
                                            REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
                                            This is called a "Remote Appearance". Call the Circuit Clerk at (312) 603-5030 or visit their website at www.
                                            cookcountyclerkofcourt.org to find out how to do this.
                                            Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
                                            open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.
                                            To the officer: (Sheriff Service)
                                            This summons must be returned by the officer or other person to whom it was given for service, with endorsement
                                            of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
                                            endorsed. This summons may not be served later than thirty (30) days after its date .
                                                                                                                                7/16/2021 4:07 PM IRIS Y. MARTINEZ
                                                         49085
                                            • Atty. No.: _ _ _ _ _ __                                      Witness date _________________
                                            C Pro Se 99500

                                            Name: Broida and Nichele, Ltd.
                                            Atty. for (if applicable):
                                              Plaintiff
                                                                                                          •
                                            Address:      1250 East Diehl Road, Suite 108                  LJ Date of Service: -----'"""'-~'----
                                                                                                              (fo be inserted by officer on copy left with employer or other person)
                                            City:   Naperville

                                            State: IL       Zip: 60563

                                            Telephone:     630-245-1515
                                                           lawyers@broida-law.com
                                            Primary Email: _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                  Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                       cookcountyclerkofcourt.org
                                                                                                    Page 2 of 3
                                                     Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 13 of 15 PageID #:19


                                                                   GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

                                            CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
                                            appropriate division, district or department to request your next court date. Email your case number, or, if you do
FILED DATE: 7/16/2021 4:07 PM 2021L007242




                                            not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
                                            and birthdate for a criminal case.


                                                        CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
                                            Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
                                            Gen. Info: (312) 603-5133                                    Court date EMAIL: D2CourtDate@cookcountycourt.com
                                                            CIVIL DIVISION                               Gen. Info: (847) 470-7250
                                            Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
                                            Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
                                                          COUNTY DIVISION                                Gen. Info: (847) 818-3000
                                            Court date EMAIL: CntyCourtDate@cookcountycourt.com                      DISTRICT 4 - MAYWOOD
                                            Gen. Info: (312) 603-5710                                    Court date EMAIL: D4CourtDate@cookcountycourt.com
                                             DOMESTIC RELATIONS/CHILD SUPPORT                            Gen. Info: (708) 865-6040
                                                              DIVISION                                             DISTRICT 5 - BRIDGEVIEW
                                            Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL: D5CourtDate@cookcountycourt.com
                                                              OR
                                                              ChildSupCourtDate@cookcountycourt.com
                                                                                                         Gen. Info: (708) 974-6500
                                            Gen. Info:   (312) 603-6300                                              DISTRICT 6 - MARKHAM

                                                        DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
                                            Court date EMAIL: DVCourtDate@cookcountycourt.com            Gen. Info: (708) 232-4551
                                            Gen. Info: (312) 325-9500

                                                             LAW DIVISION
                                            Court date EMAIL: LawCourtDate@cookcountycourt.com
                                            Gen. Info: (312) 603-5426

                                                         PROBATE DIVISION
                                            Court date EMAIL: ProbCourtDate@cookcountycourt.com
                                            Gen. Info: (312) 603-6441




                                                                 Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                                                      cookcountyclerkofcourt.org
                                                                                                  Page 3 of 3
         Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 14 of 15 PageID #:20

                                     SHERIFF'S OFFICE OF COOK COUNTY
                                           AFFIDAVIT OF SERVICE

CASE NUMBER: 2021L007242      SHERIFF NUMBER: 50091814 MULT. SER.: 2         DOC. TYPE: LAW
DIE DATE: 08/08/2021 RECEIVED DATE:    07/21/2021 FILED DATE: 07/16/2021     DIST:    604
DEFENDANT: FORD MOTOR COMPANY                      PLAINTIFF: MCFIELD, KIRK
ADDRESS:     208 S LaSalle                         ATTORNEY: BROIDA AND NICHELE LTD
CITY:        Chicago                               ADDRESS:   208 E Diehl Road RD 108
STATE:       IL     ZIP CODE: 60604                CITY:      NAPERVILLE

ATTACHED FEE AMT:                                           STATE:   IL    ZIP CODE:    60563
SERVICE INFORMATION:    R/A: CT Corp System

I CERTIFY THAT I SERVED THE DEFENDANT/RESPONDENT AS FOLLOWS:
      (1) PERSONAL SERVICE: BY LEAVING A COPY OF THE WRIT/ORDER WITH THE DEFENDANT/RESPONDENT
  ¨ PERSONALLY, AND INFORMING DEFENDANT/RESPONDENT OF CONTENTS.
      (2) SUBSTITUTE SERVICE: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT AT THE DEFENDANT'S USUAL
      PLACE OF ABODE WITH A FAMILY MEMBER OR PERSON RESIDING THERE, 13 YEARS OR OLDER, AND INFORMING
  ¨ THAT PERSON OF THE CONTENTS OF THE SUMMONS. ALSO, A COPY OF THE SUMMONS WAS MAILED TO THE
      DEFENDANT AT HIS OR HER USUAL PLACE OF ABODE ON THE DAY OF 20.
      (3) UNKNOWN OCCUPANTS: BY LEAVING A COPY OF THE SUMMONS AND COMPLAINT NAMING "UNKNOWN
  ¨ OCCUPANTS" WITH A PERSON OF THE AGE OF 13 OR UPWARDS OCCUPYING SAID PREMISE.
      (4) CORP/CO/BUS/PART: BY LEAVING THE APPROPRIATE NUMBER OF COPIES OF THE SUMMONS, COMPLAINTS,
  þ INTERROGATORIES, JUDGMENTS, CERTIFICATIONS AND NOTICES WITH THE REGISTERED AGENT, AUTHORIZED
      PERSON OR PARTNER OF THE DEFENDANT CORPORATION         COMPANY      BUSINESS     PARTNERSHIP
     (5) PROPERTY RECOVERED: NO ONE PRESENT TO RECEIVE ORDER OF COURT. ORDER POSTED IN PLAIN VIEW.
 ¨
   (6) S.O.S/D.O.I.: BY LEAVING THE SUMMONS AND COMPLAINT WITH THE SECRETARY OF THE STATE/DIRECTOR OF
 ¨ INSURANCE OF THE STATE OF ILLINOIS, AN AGENT OF SAID DEFENDANT LISTED ABOVE. ANY AGENT OF SAID
   CORPORATION NOT FOUND IN THE COUNTY OF COOK.
 ¨   (7) CERTIFIED MAIL
         **** COMPLETE THIS SECTION IF WRIT IS A THIRD PARTY CITATION/GARNISHMENT ****
     (8) AND BY MAILING ON THE     DAY OF        20     A COPY OF THE THIRD PARTY GARNISHMENT/CITATON
     SUMMONS AND NOTICE TO THE JUDGMENT DEBTOR'S LAST KNOWN ADDRESS AS INDICATED IN THE NOTICE
     WITHIN (2) BUSINESS DAYS OF SERVICE UPON GARNISHEE/THIRD PARTY DEFENDANT.

THE NAMED DEFENDANT WAS NOT SERVED FOR THE GIVEN REASON BELOW:
 ¨   (01) NO CONTACT ¨   (05) WRONG ADDRESS               ¨ (09) DECEASED
 ¨   (02) MOVED      ¨   (06) NO SUCH ADDRESS             ¨ (10) NO REGISTED AGENT
 ¨   (03) EMPTY LOT  ¨   (07) EMPLOYER REFUSAL            ¨ (11) OUT OF COOK COUNTY
 ¨   (04) NOT LISTED ¨   (08) CANCELLED BY PLAINTIFF ATTY ¨ (12) OTHER REASON (EXPLAIN)
EXPLANATION:

WRIT SERVED ON:    DERRICK HACKETT                                               ATTEMPTED SERVICES
SEX:      M    RACE: BL         AGE: 30                                   Date         Time       Star #
THIS     23    DAY OF July   20 21
TIME:  2:32 PM

THOMAS J. DART,
SHERIFF, BY: /S/ HALVORSON, KYLE #10446               , DEPUTY



                                              Page 1 of 2
         Case: 1:21-cv-04440 Document #: 1-1 Filed: 08/20/21 Page 15 of 15 PageID #:21

                                   SHERIFF'S OFFICE OF COOK COUNTY
                                         AFFIDAVIT OF SERVICE

CASE NUMBER: 2021L007242     SHERIFF NUMBER: 50091814 MULT. SER.: 2        DOC. TYPE: LAW
DIE DATE: 08/08/2021 RECEIVED DATE:   07/21/2021 FILED DATE: 07/16/2021    DIST:   604
             Date                         Time                        Star #




                                          Page 2 of 2
